DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-12, 15-21, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansen (US 9448300).
Claim 1: Jansen discloses An apparatus comprising a radar data compressor, the radar data compressor (fig 2, col 3 lines 28-32) comprising:
an input to receive input digital raw data comprising digital samples of received radar signals (fig 2, col 6 lines 18-23, 52-58) at a plurality of Receive (Rx) antennas (col 9 lines 65-67 “one or more aerials or antennas”)
a raw data compressor configured to compress the input digital raw data into compressed digital data (fig 2, col 6 line 52 - col 7 line 3 disclosing digitization of the raw data signals, FFT operation, and data compression), wherein the raw data compressor is configured to wipe off one or more wiped-off signals from the input digital raw data, based on a wipe-off criterion (col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed), and
an output to provide compressed data comprising the compressed digital data and signal parameter information defining the one or more wiped-off signals (fig 2, 5, 7, col 4 lines 15-19, col 5 lines 9-34, col 6 line 52 - col 7 line 3, col 8 line 8 – col 9 line 10 defining the compression, read/write, and decompression process wherein information about the compression criteria is output along with the compressed data)

Claim 2: Jansen discloses the one or more wiped-off signals correspond to a radar target distance below a predefined distance threshold (col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed, the threshold being set based on the data set)

Claim 5: Jansen discloses the one or more wiped-off signals comprise a leakage signal corresponding to a leakage of transmitted radar signals from a plurality of Transmit (Tx) antennas to the plurality of Rx antennas (col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed),

Claim 6: Jansen discloses the one or more wiped-off signals comprise a static- target signal corresponding to a static radar target (col 4 lines 29-47 describing determination of compression criteria based on object velocity)

Claim 7: Jansen discloses the one or more wiped-off signals comprise a dynamic-target signal corresponding to a dynamic radar target (col 4 lines 29-47 describing determination of compression criteria based on object velocity)

Claim 8: Jansen discloses the raw data compressor comprises:
a target identifier to identify one or more targets and to provide target information corresponding to the one or more targets, the target identifier to identify the one or more targets by applying the wipe-off criterion to estimated 4 dimensional (4D) radar information, wherein the estimated 4D radar information is based on the input digital raw data (fig 2, col 6 line 52 - col 7 line 3 disclosing digitization of the raw data signals, FFT operation, and data compression, col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed),; and
a signal wiper to generate wiped data by wiping off the one or more wiped-off signals based on the target information, wherein the compressed digital data is based on the wiped data (fig 2, col 6 line 52 - col 7 line 3 disclosing digitization of the raw data signals, FFT operation, and data compression, col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed),;

Claim 9: Jansen discloses the signal wiper is to wipe-off the one or more wiped-off signals based on the target information and template information defining transmitted radar signals from a plurality of Transmit (Tx) antennas (fig 2, col 6 line 52 - col 7 line 3 disclosing digitization of the raw data signals, FFT operation, and data compression, col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed),;

Claim 10: Jansen discloses the radar data compressor is configured to receive the 4D radar information from a radar processor (fig 2, col 6 line 52 - col 7 line 3 disclosing digitization of the raw data signals, FFT operation, and data compression, col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed),;

Claim 11: Jansen discloses the raw data compressor comprises a 4D radar estimator configured to estimate the 4D radar information based on the input digital raw data (fig 2, col 6 line 52 - col 7 line 3 disclosing digitization of the raw data signals, FFT operation, and data compression, col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed),;

Claim 12: Jansen discloses the signal parameter information comprises the target information (fig 2, col 6 line 52 - col 7 line 3 disclosing digitization of the raw data signals, FFT operation, and data compression, col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed),;

Claim 15: Jansen discloses the raw data compressor comprises an encoder to generate the compressed digital data according to a statistical encoding scheme (col 13 lines 41-60)

Claim 16: Jansen discloses the statistical encoding scheme comprises a Huffman scheme or a Deflate scheme (col 13 lines 41-60)

Claim 17: Jansen discloses plurality of Transmit (Tx) antennas to transmit Tx radar signals (col 9 lines 65-67 “one or more aerials or antennas”)
the plurality of Rx antennas to receive the received radar signals based on the Tx radar signals (col 9 lines 65-67 “one or more aerials or antennas”)
a communication channel to communicate the compressed data from the radar data compressor (col 8 line 55 – col 9 line 10)
a radar data de-compressor to receive the compressed data via the communication channel and to de-compress the compressed digital data into de-compressed digital raw data based on the signal parameter information (col 8 line 55 – col 9 line 10); and
a radar processor to generate radar information based on the de-compressed digital raw data (col 8 line 55 – col 9 line 10, col 9 line 56 – col 10 line 19)

Claim 18: Jansen discloses A Multiple-Input-Multiple-Output (MIMO) radar (col 9 lines 65-67 “one or more aerials or antennas”) comprising:
a plurality of Transmit (Tx) antennas to transmit Tx radar signals (col 9 lines 65-67 “one or more aerials or antennas”);
a plurality of Receive (Rx) antennas to receive Rx radar signals based on the Tx radar signals (col 9 lines 65-67 “one or more aerials or antennas”);
a Digital Front End (DFE) to provide input digital raw data comprising digital samples of the Rx radar signals (fig 2, col 6 line 52 - col 7 line 3 disclosing digitization of the raw data signals, FFT operation, and data compression),
a radar data compressor configured to compress the input digital raw data into compressed digital data, wherein the radar data compressor is to remove from the input digital raw data one or more removed signals, based on a removal criterion, the radar data compressor configured to provide compressed data comprising the compressed digital data and signal parameter information defining the one or more removed signals (fig 2, col 6 line 52 - col 7 line 3 disclosing digitization of the raw data signals, FFT operation, and data compression, col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed),
a communication channel to communicate the compressed data from the radar data compressor (col 8 line 55 – col 9 line 10);
a radar data de-compressor to receive the compressed data via the communication channel and to de-compress the compressed digital data into de-compressed digital raw data based on the signal parameter information (col 8 line 55 – col 9 line 10); and
a radar processor to generate radar information based on the de-compressed digital raw data (col 8 line 55 – col 9 line 10, col 9 line 56 – col 10 line 19)


Claim 19: Jansen discloses the one or more removed signals correspond to a radar target distance below a predefined distance threshold (col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed, the threshold being set based on the data set)

Claim 20: Jansen discloses the one or more removed signals comprise a leakage signal corresponding to a leakage of the Tx radar signals from the plurality of Tx antennas to the plurality of Rx antennas (col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed, the threshold being set based on the data set)

Claim 21: Jansen discloses the radar data compressor comprises:
a target identifier to identify one or more targets and to provide target information corresponding to the one or more targets, the target identifier to identify the one or more targets by applying the removal criterion to estimated 4-dimensional (4D) radar information, wherein the estimated 4D radar information is based on the input digital raw data (fig 2, col 6 line 52 - col 7 line 3 disclosing digitization of the raw data signals, FFT operation, and data compression, col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed), and
a signal remover to generate post-removal data by removing the one or more removed signals based on the target information, wherein the compressed digital data is based on the post- removal data (fig 2, col 6 line 52 - col 7 line 3 disclosing digitization of the raw data signals, FFT operation, and data compression, col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed),

Claim 23: Jansen discloses A Multiple-Input-Multiple-Output (MIMO) radar (col 9 lines 65-67 “one or more aerials or antennas”) comprising:
a plurality of Transmit (Tx) antennas to transmit Tx radar signals (col 9 lines 65-67 “one or more aerials or antennas”);
a plurality of Receive (Rx) antennas to receive Rx radar signals based on the Tx radar signals (col 9 lines 65-67 “one or more aerials or antennas”);
a Digital Front End (DFE) to provide input digital raw data comprising digital samples of the Rx radar signals (fig 2, col 6 line 52 - col 7 line 3 disclosing digitization of the raw data signals, FFT operation, and data compression),
a radar data compressor configured to compress the input digital raw data into compressed digital data, wherein the radar data compressor is to remove from the input digital raw data one or more removed signals, based on a removal criterion, the radar data compressor configured to provide compressed data comprising the compressed digital data and signal parameter information defining the one or more removed signals (fig 2, col 6 line 52 - col 7 line 3 disclosing digitization of the raw data signals, FFT operation, and data compression, col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed),
a communication channel to communicate the compressed data from the radar data compressor (col 8 line 55 – col 9 line 10);
a radar data de-compressor to receive the compressed data via the communication channel and to de-compress the compressed digital data into de-compressed digital raw data based on the signal parameter information (col 8 line 55 – col 9 line 10); and
a radar processor to generate radar information based on the de-compressed digital raw data (col 8 line 55 – col 9 line 10, col 9 line 56 – col 10 line 19)
a system controller configured to control one or more vehicular systems of the vehicle based on the radar information (col 8 line 55 – col 9 line 10, col 9 line 56 – col 10 line 19)

Claim 24: Jansen discloses the one or more wiped-off signals correspond to a radar target distance below a predefined distance threshold (col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed, the threshold being set based on the data set)

Claim 25: Jansen discloses the one or more wiped-off signals comprise a leakage signal corresponding to a leakage of the Tx radar signals from the plurality of Tx antennas to the plurality of Rx antennas (col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed, the threshold being set based on the data set)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansen (US 9448300) as applied to claim 2 above, and further in view of Davis (US 2017/0293025).

Claim 3: Jansen discloses the one or more wiped-off signals correspond to a radar target distance below a predefined distance threshold (col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed, the threshold being set based on the data set),
Jansen does not specifically disclose the predefined distance threshold comprises a distance of 30 meters or less.
Davis discloses a vehicular radar system for compressing radar data (para 0018, 0026, 0105, 0107) which further removes or “wipes off” signals which correspond to a radar target distance below a predefined distance threshold of 30 meters or less (0053, 0054 the system removes bumper reflections).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Davis, in order to remove interfering signals from proximate targets which might saturate the receiver (Davis para 0053, 0054)

Claim 4: Jansen discloses the one or more wiped-off signals correspond to a radar target distance below a predefined distance threshold (col 5 lines 9-22, col 8 lines 8-17, fig 3 showing bits in near range bins removed, the threshold being set based on the data set),
Jansen does not specifically disclose the predefined distance threshold comprises a distance of 30 meters or less.
Davis discloses a vehicular radar system for compressing radar data (para 0018, 0026, 0105, 0107) which further removes or “wipes off” signals which correspond to a radar target distance below a predefined distance threshold of 3 meters or less (0053, 0054 the system removes bumper reflections).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Davis, in order to remove interfering signals from proximate targets which might saturate the receiver (Davis para 0053, 0054)

Allowable Subject Matter
Claims 13, 14, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose the raw data compressor comprises a time- differential signal wiper configured to wipe off the one or more wiped-off signals from the input digital raw data based on a time-domain differentiation between consecutive digital sample pairs of the input digital raw data.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648